[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-2356

                        UNITED STATES,

                          Appellee,

                              v.

                  JOSE DELIO HIDALGO-MARTE,
                   a/k/a Jamie Luis Carlo,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                            Before

                      Boudin, Chief Judge,
               Selya and Lipez, Circuit Judges.




     Raymond J. Rigat and Gilbride & Rigat on brief for
appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Thomas F.
Klumper, Assistant United States Attorney, on brief for
appellee.
                              September 6, 2001




      Per curiam.          Appellant, who pled guilty to two counts

stemming    from   his     unlawful    reentry       into   the   United    States

following deportation, claims that the district court erred in

refusing to grant a downward departure in his sentence.                           We

conclude that we have no jurisdiction to review this claim and

therefore dismiss the appeal.

      A district court's discretionary refusal to depart downward

is unreviewable unless the court mistakenly believed that it

lacked authority to do so.            United States v. Patrick, 248 F.3d

11, 28 (lst Cir. 2001); United States v. Tucker, 892 F.2d 8, 10-

11 (lst Cir. 1989).          At sentencing in this case, appellant's

counsel urged the court to depart from the guideline range of 46

to 57 months, and impose a sentence of 37 months, based on three

factors: (1) he returned to the United States because he wished

to   reunite   with   his     wife    and    child    after      the    emotionally

difficult   death     of    his   mother,    for     whom   he    had    been   sole

caretaker; (2) he suffers from diabetes; and (3) his criminal

history category overstates the severity of his past criminal

conduct.




                                       -2-
    The record shows that the district court understood its

authority to depart, but declined to do so.        It imposed a 46-

month term, stating:

         The Court considers that the medical condition and
    the other circumstances narrated by the defendant in
    open court do not justify a downward departure in this
    case, therefore, the verbal request is denied.

Indeed, appellant does not argue that the court misunderstood

its authority to depart.      Rather, he asserts that we should

review for abuse of discretion the court's judgment that his

circumstances   did   not   warrant   a   departure.   We   have   no

jurisdiction to do so, however; the abuse-of-discretion standard

applies when a court has made a departure, see Koon v. United

States, 518 U.S. 81, 91, 100 (1996), not when it has made a

discretionary decision against one.

    The appeal is therefore dismissed.




                                -3-